Grice, Justice.
This is a claim case in which the trial court directed a verdict for the plaintiff in fi. fa. and against the defendant and claimant. The finding was that a deed from the defendant husband to the claimant wife was made for the purpose of delaying and defrauding creditors insofar as said deed transferred the one-half interest belonging to the husband to the wife, she having knowledge of the purpose of said transfer, or reasonable grounds to suspect that the deed was being made to her for such purpose. The verdict recited that no finding was made as to whether or not the wife owned a one-half interest in the property. Thereupon judgment was entered in accordance with the verdict, based only upon the purpose and knowledge of said transfer.
Since no ruling was made in the trial court with respect to title to the property involved, no basis exists for this court’s jurisdiction of the appeal under the Constitution (Code Ann. § 2-3704). In Dunaway v. Gore, 164 Ga. 219, 230 (138 SE 213), this court said: “Indeed, it may be said that under the provision of our Constitution [Code Ann. §2-3704], which provides that the Supreme Court 'shall be a court alone for the correction of errors,’ that this court would in no event have jurisdiction to consider the merits of any question which is either intentionally or unintentionally omitted in the trial court. It is upon errors alleged by the complaining party to have been committed in the court below that this court must confine itself.”
Therefore, the case must be

Transferred to the Court of Appeals.


All the Justices concur.

Charles D. Wheeler, for appellant.
William G. McRae, for appellee.